

116 HRES 1183 IH: Supporting respect for human rights and encouraging continued democratic progress in Ethiopia, and for other purposes.
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1183IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Ms. Bass (for herself, Mr. Smith of New Jersey, Mr. Wilson of South Carolina, Mr. Garamendi, and Mr. Wright) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting respect for human rights and encouraging continued democratic progress in Ethiopia, and for other purposes.Whereas the Federal Democratic Republic of Ethiopia has been a key ally of the United States and an important economic and security partner, as well as a major troop contributor to international peacekeeping;Whereas, in January 2018, the ruling Ethiopian People’s Revolutionary Democratic Front declared that it would pursue reforms in response to intensifying antigovernment protests that began in late 2015;Whereas Prime Minister Abiy Ahmed spearheaded significant and commendable reform measures following his selection in April 2018, including releasing thousands of political prisoners, inviting exiled political opposition back to Ethiopia, negotiating a peace agreement with Eritrea, lifting bans on over 200 websites and improving media freedom, closing the notorious Maikelawi prison, repealing the draconian Charities and Societies Proclamation and the Antiterrorism Proclamation, appointing a gender-balanced cabinet, reforming electoral laws and the National Electoral Board of Ethiopia, taking steps to privatize the economy, and promoting private sector investment;Whereas key challenges, including recurring ethnic and intercommunal clashes and increasingly polarized political views that have spurred violence, threaten to impede Ethiopia’s democratic progress;Whereas ethnic, intercommunal, and intracommunal violence since 2017 caused the death of hundreds and displaced more than 3,000,000 Ethiopians, including over a million people displaced by conflict and violence in 2019 alone, according to the Internal Displacement Monitoring Center;Whereas the COVID–19 pandemic led the Government of Ethiopia to declare a state of emergency and indefinitely postpone elections originally scheduled for August 2020;Whereas the killing of prominent Oromo musician Haacaaluu Hundeessaa on June 29, 2020, sparked more than a week of violence and arrests, contributing to growing concerns about instability;Whereas ethnic and religious minorities were targeted in violent attacks, and homes, businesses, and religious institutions were looted or destroyed;Whereas hundreds of people have been killed in the recent ethnic violence and unrest, some of them by Ethiopian security forces;Whereas Ethiopian security forces have arrested more than 7,000 people since the unrest began, including several journalists and prominent opposition politicians, and their continued detention has spurred further protests and violence;Whereas the Government of Ethiopia has employed tactics, such as mass arrests, internet shutdowns, and prolonged detention without charge, that echo practices used before the opening of political space in 2018, threatening the democratic progress made over the last 2 years;Whereas polarizing narratives and threats of violence endorsed by some members of the opposition and parts of the diaspora also jeopardize Ethiopia’s transition to democracy by raising tensions and increasing the prospects for interethnic and interreligious violence;Whereas dialogue among the ruling and opposition parties on elections and the democratic transition appears to have stalled;Whereas transitional justice processes and mechanisms can help address legitimate grievances, and strengthen security, development, reconciliation, and good governance;Whereas the Grand Ethiopian Renaissance Dam (GERD) is nearing completion, and is expected to significantly increase Ethiopia’s electricity generation capacity and generate billions of dollars from energy exports;Whereas negotiations surrounding Nile River water rights have a long, complex history involving regional and domestic considerations by Egypt, Ethiopia, and Sudan; andWhereas a mutually acceptable agreement is critical for future regional stability and economic growth: Now, therefore, be itThat the House of Representatives—(1)stands by the people of Ethiopia and supports their peaceful efforts to advance democratic reforms and to exercise the rights guaranteed by the Constitution of Ethiopia;(2)strongly supports the historic reform measures undertaken by Prime Minister Abiy Ahmed since 2018, including efforts to promote human rights, privatize the economy, repeal restrictions on freedoms of expression, organize the first ever multi-party Presidential elections, and resolve regional conflicts;(3)condemns—(A)the targeted violence and destruction of property directed against ethnic and religious minorities;(B)the excessive use of force by Ethiopian security forces against peaceful protesters;(C)the arrest and detention of journalists and peaceful protesters who exercised their constitutional rights to freedom of assembly and expression; and(D)hate speech and disinformation that fuel ethnic and political violence, propagated by individuals and organized groups based in Ethiopia and in the diaspora;(4)urges protesters in Ethiopia to refrain from violence and to refrain from incitement or acceptance of violence in demonstrations;(5)urges all political, religious, and community leaders to call for calm and encourage their supporters to reject violence;(6)urges all armed factions to cease their conflict with the Government of Ethiopia and engage in peaceful negotiations directly or through intermediaries;(7)welcomes efforts by reformed national institutions such as the Ethiopian Human Rights Commission to foster respect for human rights and the rule of law;(8)calls on the Government of Ethiopia to—(A)conduct full, credible, and transparent investigations into the killings that took place in Oromia, Addis Ababa, and the Southern Nations, Nationalities, and People’s Region amid the recent protests and unrest, including an investigation into the assassination of Haacaaluu Hundeessaa;(B)take immediate steps to prevent the use of excessive force by security forces and ensure accountability for security forces found responsible;(C)demonstrate respect for due process and ensure fair, transparent, and expeditious trials of journalists, activists, and opposition politicians arrested during the recent unrest;(D)respect the right to freedom of peaceful assembly and guarantee the freedom of the press and mass media, in keeping with Articles 29 and 30 of the Constitution of Ethiopia; (E)resume dialogue with opposition parties on outstanding issues regarding democratic transformation, including determining a timeline for national elections; and(F)consider employing transitional justice approaches, mechanisms, and measures to address grievances in order to contribute to a democratic, peaceful, and prosperous future for Ethiopia;(9)calls on the United States Government to—(A)play a more active and vocal role in encouraging and supporting an inclusive, intra-Ethiopian dialogue on democratic reforms, elections, ethnic violence, and accountability for serious human rights abuses;(B)immediately allow all obligated and planned bilateral foreign assistance to Ethiopia to continue, including critical funding for global health security, civil society and election preparedness, economic growth, food security, and counterterrorism; and(C)consider application of existing United States sanctions authority, including as provided for in the Global Magnitsky Human Rights Accountability Act, for gross violations of internationally recognized human rights;(10)supports the African Union-led GERD negotiations among Egypt, Ethiopia, and Sudan, and support an equitable outcome fair to all parties; and(11)supports increased United States private sector investment in Ethiopia, including in key sectors such as telecommunications, energy, and agriculture, and encourages continued efforts to spur economic growth and privatize the economy.